Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
This Office Action is in response to the application 16/164,885 filed on 10/19/2018. Claims 1 and 9 have been amended and claims 1and 9 are independent claims. Claims 3 and 11 have been canceled. Claims 1-2, 4-10, 12-16 have been examined and are pending. 
Authorization for this Examiner’s Amendment was made via email with the Applicant’s representative, Jennifer Wilson (Reg. No.: 62,604). Ms. Wilson has agreed and authorized the Examiner to amend claims 1 and 9, and cancel claims 3 and 11.  
Examiner’s Amendments
Claims
Replacing claims 1-16 as follows:
1.	(Currently Amended)  A method for examination scoring via blockchain, comprising:
receiving, by a receiver of a processing server, an answer submission from an external computing device, wherein the answer submission includes at least one digital signature, [[and]] a plurality of exam answers, a separate digital signature for each exam answer of the plurality of exam answers;
validating, by a processing device of the processing server, the digital signature, using a public key of a cryptographic key pair, for each exam answer of the plurality of exam answers;
determining, for each of the plurality of exam answers, if the respective exam answer is correct or incorrect based on an answer key;
generating, for each correct exam answer, a blockchain data value, wherein the blockchain data value includes at least the validated digital signature;
transmitting, by a transmitter of the processing server, the generated blockchain data values to one or more nodes in a blockchain network for validation and addition to a blockchain associated with the blockchain network.

2.	(Original)  The method of claim 1, wherein a separate answer submission is received for each exam answer of the plurality of exam answers.

3.	(Cancelled)  

4.	(Original)  The method of claim 1, further comprising:
generating, for each incorrect exam answer, a corresponding data value that includes at least the validated digital signature; and
transmitting, by the transmitter of the processing server, the corresponding data value generated for each incorrect exam answer for addition to a separate blockchain.

5.	(Original)  The method of claim 1, further comprising:
calculating, by the processing device of the processing server, an overall score based on at least a number of correct exam answers and a number of incorrect exam answers;
generating, by the processing device of the processing server, an additional blockchain data value that includes at least the overall score and the digital signature; and
transmitting, by the transmitter of the processing server, the generated additional blockchain value to one or more nodes in the blockchain network.

6.	(Original)  The method of claim 1, further comprising:
identifying, by the processing device of the processing server, the answer key based on at least an identification value included in the received answer submission.

7.	(Original)  The method of claim 6, wherein the answer key is stored in a separate blockchain.

8.	(Original)  The method of claim 1, further comprising:
receiving, by the receiver of the processing server, an exam request, wherein the exam request includes an identification value and a unique data value that is subject to a time condition; and
transmitting, by the transmitter of the processing server, a plurality of exam questions associated with the identification value if a present time satisfies the time condition, wherein
each of the plurality of exam answers corresponds to one of the plurality of exam questions.

9.	(Currently Amended)  A system for examination scoring via blockchain, comprising:
a receiver of a processing server configured to receive an answer submission from an external computing device, wherein the answer submission includes at least one digital signature, [[and]] a plurality of exam answers, and a separate digital signature for each exam answer of the plurality of exam answers;
a processing device of the processing server configured to
	validate the digital signature using a public key of a cryptographic key pair, for each answer of the plurality of exam answers,
	determine, for each of the plurality of exam answers, if the respective exam answer is correct or incorrect based on an answer key, and
	generate, for each correct exam answer, a blockchain data value, wherein the blockchain data value includes at least the validated digital signature; and
a transmitter of the processing server configured to transmit the generated blockchain data values to one or more nodes in a blockchain network for validation and addition to a blockchain associated with the blockchain network.

10.	(Original) The system of claim 9, wherein a separate answer submission is received for each exam answer of the plurality of exam answers.

11.	(Cancelled) 

12.	(Original) The system of claim 9, wherein
the processing device is further configured to generate, for each incorrect exam answer, a corresponding data value that includes at least the validated digital signature; and
the transmitter of the processing server is further configured to transmit the corresponding data value generated for each incorrect exam answer for addition to a separate blockchain.

13.	(Original) The system of claim 9, wherein
the processing device of the processing server is further configured to 
	calculate an overall score based on at least a number of correct exam answers and a number of incorrect exam answers, and
	generate an additional blockchain data value that includes at least the overall score and the digital signature, and
the transmitter of the processing server is further configured to transmit the generated additional blockchain value to one or more nodes in the blockchain network.

14.	(Original)  The system of claim 1, wherein the processing device of the processing server is further configured to identify the answer key based on at least an identification value included in the received answer submission.

15.	(Original)  The system of claim 14, wherein the answer key is stored in a separate blockchain.


16.	(Original)  The system of claim 9, wherein
the receiver of the processing server is further configured to receive an exam request, wherein the exam request includes an identification value and a unique data value that is subject to a time condition,
the transmitter of the processing server is further configured to transmit a plurality of exam questions associated with the identification value if a present time satisfies the time condition, and
each of the plurality of exam answers corresponds to one of the plurality of exam questions.


Examiner’s Statement of Reasons for Allowance
Claims 1-2, 4-10, 12-16 are allowed. 
The following is an examiner’s statement of reasons for allowance. 
The invention is directed to systems and methods for systems and methods for examination scoring via blockchain. When an electronic exam is administered, answers submitted by a test taker are provided along with a digital signature generated via a blockchain wallet unique to that test taker. The digital signature is validated to ensure that it is the proper test taker, and the answers immediately scored and the results stored on a blockchain. In an exemplary embodiment, each correct answer is added as a separate entry on the blockchain. The overall score can then be easily calculated via the number of entries on the blockchain for that test taker and test. The use of a blockchain prevents any tampering due to the immutable nature of the blockchain, while at the same time providing complete transparency as to the results of the test; the results are undisputed. The blockchain can also be extended to store test results, negative answers, and/or the test itself to further increase the protections and transparency of the examination process. 
A method for examination scoring via blockchain includes: receiving, by a receiver of a processing server, an answer submission from an external computing device, wherein the answer submission includes at least one digital signature and a plurality of exam answers; validating, by a processing device of the processing server, the digital signature using a public key of a cryptographic key pair; determining, for P05876-US-UTILAttorney Docket No. each of the plurality of exam answers, if the respective exam answer is correct or incorrect based on an answer key; generating, for each correct exam answer, a blockchain data value, wherein the blockchain data value includes at least the validated digital signature; transmitting, by a transmitter of the processing server, the generated blockchain data values to one or more nodes in a blockchain network for validation and addition to a blockchain associated with the blockchain network.
A system for examination scoring via blockchain includes: a receiver of a processing server configured to receive an answer submission from an external computing device, wherein the answer submission includes at least one digital signature and a plurality of exam answers; a processing device of the processing server configured to validate the digital signature using a public key of a cryptographic key pair, determine, for each of the plurality of exam answers, if the respective exam answer is correct or incorrect based on an answer key, and generate, for each correct exam answer, a blockchain data value, wherein the blockchain data value includes at least the validated digital signature; and a transmitter of the processing server configured to transmit the generated blockchain data values to one or more nodes in a blockchain network for validation and addition to a blockchain associated with the blockchain network.
The closest prior art are Bhattacharya et al. (“Bhattacharya,” US 20190068360, published Feb. 28, 2019), Mankovskii et al. (“Mankovskii,” US 20190295202, published Sept. 26, 2019), Ashley et al. (“Ashley,” US 20040229199, published Nov. 18, 2004), and Sierra et al. (“Sierra,” US 20200250676, published Aug. 6, 2020) are also generally directed to various aspects of block-chain based security methods for student exam assessment. 
However, none of Bhattacharya, Mankovskii, Ashley, and Sierra, alone or in combination, the particular combination of steps or elements as recited in the independent claim 1. For example, these references fails to teach all limitations recited in claim 1 as a whole, especially  “ A method for examination scoring via blockchain, comprising: receiving, by a receiver of a processing server, an answer submission from an external computing device, wherein the answer submission includes at least one digital signature, a plurality of exam answers, a separate digital signature for each exam answer of the plurality of exam answers; validating, by a processing device of the processing server, the digital signature, using a public key of a cryptographic key pair, for each exam answer of the plurality of exam answers; determining, for each of the plurality of exam answers, if the respective exam answer is correct or incorrect based on an answer key; generating, for each correct exam answer, a blockchain data value, wherein the blockchain data value includes at least the validated digital signature; transmitting, by a transmitter of the processing server, the generated blockchain data values to one or more nodes in a blockchain network for validation and addition to a blockchain associated with the blockchain network.” 
These features in light of other features described in the independent claim 1 is allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to void processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961.  The examiner can normally be reached on Monday to Friday, 9 AM - 6 PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 


For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/EDWARD LONG/
Examiner, Art Unit 2439



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439